Mr. Justice Baker delivered the opinion of the court. No objection to the judgment has been made on the ground that the applicant for the mandamus was made in the name of the petitioner, and not in the name of The People on his relation. The grounds of reversal urged are: “because appellee had not exhausted, by appeal, his remedies within the society; and because it appears by the record that the society had jurisdiction over the person of the appellee, the cause of action against him, viz: obtaining money in violation of the statute under which the society was incorporated, and the by-laws of the order, and the fair manner in which he was tried.” The petition avers that petitioner was expelled from the defendant society March 6, 1907, by a vote of the members of section 2. Whether he had a right of appeal from such action to the board of directors depended on whether there was then in force a provision of the constitution or by-laws of the society for such appeal. No such provision of either the constitution or by-laws is set out in the answer, nor is there any averment that any such provision was in force March 6, 1907. The averment in the answer that petitioner appealed from the vote taken hy this section December 19, 1906, expelling him from the society, and that the board of directors took action on such appeal, cannot be held to amount to an averment that there was in force March 6, 1907, a provision of the constitution or by-laws for an appeal from the action of section 2 to the board of directors. The objection that the judgment is erroneous because appellee had not exhausted by appeal his remedy within the society cannot be sustained. The judgment of the justice of the peace set out in the answer is an adjudication conclusive upon the defendant that the petitioner was entitled to a sick benefit from the defendant. With that judgment in force we do not think that the defendant society could lawfully expel the petitioner on the ground that hy means of such judgment petitioner had obtained money from the defendant which was not justly due to him. We think the Circuit Court did not err in sustaining the demurrer to the answer and ordering a writ of mandamus to issue, and the judgment will be affirmed. Affirmed. Mr Justice Chytraus took no' part in the decision of this case.